IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 114 WM 2020
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 RICHARD CARRINGTON WILLIAMS,                :
                                             :
                     Petitioner              :

                                     ORDER



PER CURIAM

      AND NOW, this 19th day of March, 2021, the “Request for Permission to Exceed

Page & Word Count” is DENIED. Petitioner has 30 days in which to file a compliant

Petition for Allowance of Appeal.